Name: Commission Implementing Regulation (EU) 2016/2236 of 12 December 2016 specifying the technical characteristics of the 2018 ad hoc module on reconciliation between work and family life (Text with EEA relevance )
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  labour market;  technology and technical regulations;  personnel management and staff remuneration;  family;  social protection;  economic analysis
 Date Published: nan

 13.12.2016 EN Official Journal of the European Union L 337/6 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2236 of 12 December 2016 specifying the technical characteristics of the 2018 ad hoc module on reconciliation between work and family life (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 7a(5) thereof, Whereas: (1) The EU has a long-standing commitment to promoting work-life balance. Minimum standards in this field are set out through Directives on Maternity Leave (2) and Parental Leave (3). The EU has likewise set targets to improve the provision of childcare with the Barcelona Objectives, and Country-Specific Recommendations in the area of work-life balance have also been issued in the European Semester 2016. (2) In its work programme 2016 (4) , the Commission sets out its plans to develop an initiative addressing the work-life balance challenges faced by parents and carers. (3) Monitoring the challenges of work-life balance and progress in this area is therefore essential and improved data collection is likewise important. (4) Commission Regulation (EU) No 318/2013 (5) establishes an ad hoc module on reconciliation between work and family life. (5) Commission Delegated Regulation (EU) No 1397/2014 (6) specifies and describes the areas of specialised information (ad hoc sub-modules) to be included in the 2018 ad hoc module on reconciliation between work and family life. (6) The Commission should specify the technical characteristics, filters, codes and the deadline for the transmission of data under the ad hoc module on reconciliation between work and family life. (7) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The technical characteristics of the 2018 ad hoc module on reconciliation between work and family life, the filters, the codes to be used and the deadline by which the results shall be sent to the Commission are laid down in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 77, 14.3.1998, p. 3. (2) Council Directive 92/85/EEC of 19 October 1992 on the introduction of measures to encourage improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding (tenth individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (OJ L 348, 28.11.1992, p. 1). (3) Council Directive 2010/18/EU of 8 March 2010 implementing the revised Framework Agreement on parental leave concluded by BUSINESSEUROPE, UEAPME, CEEP and ETUC and repealing Directive 96/34/EC (OJ L 68, 18.3.2010, p. 13). (4) COM(2015) 610 final. (5) Commission Regulation (EU) No 318/2013 of 8 April 2013 adopting the programme of ad hoc modules, covering the years 2016 to 2018, for the labour force sample survey provided for by Council Regulation (EC) No 577/98, (OJ L 99, 9.4.2013, p. 11). (6) Commission Delegated Regulation (EU) No 1397/2014 of 22 October 2014 amending Regulation (EU) No 318/2013 adopting the programme of ad-hoc modules, covering the years 2016 to 2018, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (OJ L 370, 30.12.2014, p. 42). ANNEX This Annex sets out the technical characteristics, filters and codes to be used in the ad hoc module on reconciliation between work and family life scheduled to be carried out in 2018. It also sets the dates for submission of data to the Commission. Deadline for transmission of the results to the Commission: 31 March 2019. Filters and codes to be used for sending data: as set out in Annex III to Commission Regulation (EC) No 377/2008 (1). Columns reserved for optional weighting factors, to be used in cases of subsampling or non-response: columns 223-226 containing whole numbers and columns 227-228 containing decimal places. (1) Sub-module 1: Care responsibilities Name/Column Code Description Filter CARERES Existence of care responsibilities AGE = 18-64 211 Caring regularly for own or partner's children (< 15 years) or for incapacitated relatives (15 years and older) 1 No care responsibilities 2 Only for own or partner's children in household 3 Only for own or partner's children outside the household 4 For own or partner's children in- and outside the household 5 Only for incapacitated relatives 6 For own or partner's children in the household and incapacitated relatives 7 For own or partner's children outside the household and incapacitated relatives 8 For own or partner's children in- and outside the household and incapacitated relatives 9 Not applicable (not included in the filter) Blank No answer/Don't know CHCARUSE Use of childcare services CARERES = 2-4,6-8 212 Use of professional childcare services for some or all children 1 No 2 Yes, for some children 3 Yes, for all children 9 Not applicable (not included in the filter) Blank No answer/Don't know CHCAROBS Factors for not using childcare services CHCARUSE = 1,2 213/214 Main reason for not using (more) childcare services for own or partner's children 01 No service accessible/vacant 02 Costs 03 Quality/kind of service 04 Other service related obstacle 05 Care is arranged alone/with partner 06 Care is arranged including further informal support 07 Used professional services (for some but not for all children) are sufficient 08 Children take care of themselves 09 Other personal reasons 99 Not applicable (not included in the filter) Blank No answer/Don't know CHCAREFF Effect of childcare responsibilities on employment CARERES = 2-4,6-8 and WSTATOR = 1,2 215 Main way employed persons adapted their work to facilitate childcare responsibilities 1 Any change to increase income 2 Less working hours 3 Less demanding tasks in job 4 Changed job or employer to facilitate reconciliation 5 Currently on a family leave 6 Other 7 No effect 9 Not applicable (not included in the filter) Blank No answer/Don't know (2) Sub-module 2: Flexibility of work arrangements Name/Column Code Description Filter POSSTEND Working time flexibility for care STAPRO = 3 and CARERES = 2-8 216 Possible to vary start and/or end of working day in main job to facilitate care responsibilities 1 Generally possible 2 Rarely possible 3 Not possible 9 Not applicable (not included in the filter) Blank No answer/Don't know POSORGWT Flexibility for taking whole days off for care STAPRO = 3 and CARERES = 2-8 217 Possible to organise working time in order to take whole days off in main job to facilitate care responsibilities 1 Generally possible 2 Rarely possible 3 Not possible 9 Not applicable (not included in the filter) Blank No answer/Don't know WORKOBS Main obstacle at work for reconciliation WSTATOR = 1,2 and CARERES = 2-8 218 Characteristic of main job making reconciliation most difficult 1 No obstacle 2 Long working hours 3 Unpredictable or difficult work schedules 4 Long commute 5 Demanding or exhausting job 6 Lack of support from employers and colleagues 7 Other obstacles 9 Not applicable (not included in the filter) Blank No answer/Don't know (3) Sub-module 3: Career breaks and parental leave Name/Column Code Description Filter STOPWORK Career break for childcare AGE = 18-64 219 Not worked for at least one month in his/her employment history to take care of own or partner's children 1 Yes 2 Never worked; for childcare reasons 3 No (but was/is employed and has children) 4 Never worked; for other reasons 5 Never had children 9 Not applicable (not included in the filter) Blank No answer/Don't know STOPLENG Complete length of career breaks for childcare STOPWORK = 1 220 Sum of duration of all work interruptions of at least one month 1 Up to 6 months 2 More than 6 months up to 1 year 3 More than 1 year up to 2 years 4 More than 2 years up to 3 years 5 More than 3 years up to 5 years 6 More than 5 years 9 Not applicable (not included in the filter) Blank No answer/Don't know PARLEAV Use of parental leave STOPWORK = 1 221 Use of parental leave and/or maternity/paternity as part of work interruption for childcare 1 Only used parental leave 2 Combination of family leaves 3 Only maternity/paternity used 4 No family leave used DEREDSTP Career break for incapacitated relatives AGE = 18-64 and (EXISTPR = 1 or WSTATOR = 1,2) 222 Not worked or has reduced working time for at least one month in employment history to take care of incapacitated relatives (15y. or older) 1 Work interruption 2 Only reduced working time 3 No interruption or reduction 4 Never had to care for incapacitated relatives 9 Not applicable (not included in the filter) Blank No answer/Don't know (1) Commission Regulation (EC) No 377/2008 of 25 April 2008 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the codification to be used for data transmission from 2009 onwards, the use of a subsample for the collection of data on structural variables and the definition of the reference quarters (OJ L 114, 26.4.2008, p. 57).